Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 20, 2022 has been entered. Claims 1-8 and 11-13 remain pending in the application. Applicant’s amendments to independent claim 11 has overcome the 112(a) issues previously set forth in the Non-Final Office Action mailed April 12, 2022. 

REASONS FOR ALLOWANCE
Claims 1-8 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 was previously allowed in the Non-Final Office Action mailed April 12, 2022. Independent claim 11 was amended to overcome the 112 issues as discussed in the Non-final Office Action mailed April 12, 2022. Claims 1 and 11 specifies the definition of the terms in the model formula: 
E = Eo                                     if L ≤ Lo
E = k (eα (L – Lo) – 1) + Eo        if L > Lo
where Eo represents a relaxed elasticity modulus value of the single skeletal muscle,2
Lo represents a relaxed length of the single skeletal muscle, 
a represents a hardness index i.e. the muscle biomechanical parameter of the single skeletal muscle to be solved for, 
e represents the natural number, 
L represents the length of the single skeletal muscle when it is being stretched, and 
k is a proportionality coefficient, as represented in Fig. 8. 

The closest prior art found to teach the limitation was T. K. Koo et al., “Quantifying the passive stretching response of human tibialis anterior muscle using shear wave elastography”, Clinical Biomechanics, vol. 29, pp. 33-39, Nov. 2013, which talks about using a piecewise exponential model formula to extract a, where a is related to the rate of elasticity build up as the TA (tibialis anterior) muscle is being stretched (hardness index) (see pg. 36, col. 1, para. 3-4 — “Equation 2 (shown below)...where G(θ) is the shear elastic modulus of a resting TA muscle at angle θ; θo is the slack angle — the ankle angle at which the TA becomes slack; Go is the slack elasticity — the shear elastic modulus of the TA when it becomes slack; and a is related to the rate of elasticity build up as the TA is being stretched. A Matlab program (MathWorks, Natick, MA) was developed to optimize [80, Go, a] by minimizing the square difference between the experimentally measured and modeled shear elastic modulus using Levenberg—Marquardt algorithm.”).

    PNG
    media_image1.png
    90
    705
    media_image1.png
    Greyscale

Koo doesn’t explicitly teach the formula using a proportionality coeffient k, the length of the single skeletal muscle when it is being stretched L, or a relaxed length of the single skeletal muscle Lo. Koo clearly teaches the formula using a slack (relaxed) ankle angle θo and stretched ankle angle θ.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793